Citation Nr: 0711664	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
2000, for the grant of service connection for a back 
disorder.

2.  Whether a Regional Office (RO) rating decision in January 
1968, which denied a claim for service connection for 
residuals of back injury, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).

3.  Whether an RO rating decision in August 1983, which 
denied a claim for service connection for residuals of back 
injury, should be revised or reversed on the grounds of CUE.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
RO.  In that decision, the RO granted service connection for 
a back disorder, effective July 17, 2000.  The veteran 
perfected an appeal with respect to this claim.  The veteran 
testified at a personal hearing in Washington, D.C., before 
the undersigned in February 2003.  The Board remanded this 
case in June 2003 and February 2004.  An April 2005 RO rating 
decision denied claims of whether RO decisions dated in 
January 1968 and August 1983 involved CUE.  As addressed in 
the remand below, these issues are listed on the title page 
for procedural purposes only.

A Board decision in July 2005 denied the veteran's claim for 
an effective date earlier than July 17, 2000, for the grant 
of service connection for a back disorder.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  On November 30, 2006, the CAVC 
vacated the Board's July 2005 decision and remanded the case 
for further development pursuant to the terms of a Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In an April 2005 rating decision, the RO found that RO 
decisions dated in January 1968 and August 1983 did not 
involve CUE.  These claims had been remanded to the RO by the 
Board for adjudication as claims inextricably intertwined 
with the issue of entitlement to an effective date earlier 
than July 17, 2000, for the grant of service connection for a 
back disorder.  See Hoyer v. Derwinski, 1 Vet. App. 208 
(1991).  The record reflects that the veteran submitted a 
timely Notice of Disagreement to the AMC in June 2005, but a 
Statement of the Case (SOC) has not been furnished to the 
veteran.  See 38 C.F.R. §§ 19.26, 19.29 (2006).  These issues 
are remanded to the RO for issuance of an SOC in order to 
afford the veteran the opportunity to perfect his appeal, if 
he so desires.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board must defer consideration of the claim of 
entitlement to an effective date earlier than July 17, 2000, 
for the grant of service connection for a back disorder as it 
is inextricably intertwined with the CUE claims pending 
issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a Statement of the Case 
on the claims of (a) whether an RO 
rating decision in January 1968, which 
denied a claim for service connection 
for residuals of back injury, should be 
revised or reversed on the grounds of 
CUE, and (b) whether an RO rating 
decision in August 1983, which denied a 
claim for service connection for 
residuals of back injury, should be 
revised or reversed on the grounds of 
CUE.  The veteran should be informed of 
his appeal rights and of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, these issues are 
to be returned to the Board only if an 
adequate and timely substantive appeal 
is filed.

2.  Thereafter, readjudicate the claim 
of entitlement to an effective date 
earlier than July 17, 2000, for the 
grant of service connection for a back 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


